DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation is “tightening means” in claim 6.  Applicant’s disclosure as originally filed recites a tightening means to be a notch or tightening force and equivalents thereof (page 8, line 29 bridging page 9, line 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2017/0107858 A1) in view of Paradiso (US 2015/0144760 A1) and Lancaster (US 3,688,485).

Claim 1:
Murphy discloses a device for assembling a first module and a second module of a turbine engine (abstract, para [0058} and [0060]), comprising a holding ring (320) (fig. 2, para [0058]).  Murphy fails to disclose the holding ring comprises at least two parts. Instead, Murphy is silent on the detailed construction of the holding ring and the drawings of Murphy suggest an integral ring. Paradiso discloses a clamp used for adherence and securement to a desired object (abstract); further comprising a holding ring (1a or 1b) comprising at least two parts (2 and 3) (figs. 1 and 2, para [0039] and [0040]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the holding ring of Murphy by providing at least two movable parts as taught by Paradiso in order to provide a clamshell construction which provides for an open configuration and closed configuration so the holding ring can easily be installed around or removed from an elongated cylindrical workpiece of differently sized and shaped objects (para [0012]). See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  § 2144.04 V. C. Making Separable which describes the prima facie obviousness of making articles separable that are disclosed in the prior art as being integral.  The results would have been predictable because both prior art references are drawn to effecting positive control over a large, elongated circular workpiece with a ring for supporting and holding the large, elongated circular workpiece.
Murphy in view of Paradiso fails to disclose a meter comprising a finger for measurement.  Lancaster discloses an adjustable indicator (abstract) further comprising a finger (62) for engagement with a holding ring; a measuring unit (60); (figs. 1 and 2, col. 2, lines 46-50 and col. 4, line 67 bridging col. 5, line 7) and a spirit level (190) fixed on a flat upper surface of an elongated member (fig. 5, col. 6, lines 30-34).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the device for assembling a turbine engine of Murphy in view of Paradiso by providing an adjustable indicator and fixed spirit level as taught by Lancaster in order to allow for the indication of a particular position where the workpiece is out of alignment and to provide a reading, indicated by indicia, of deviation from a normal position and provide for a check of alignment by a quick glance (abstract; col. 5, lines 1-7; and col. 6, lines 36-40). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because both prior art references are drawn to assembly and alignment of elongated workpieces. 
Examiner note: Each of the claim limitations “…for assembling a turbine engine…;” “…intended to center a shaft of a second module relative to a longitudinal axis of a trunnion for a first module, said shaft having to be inserted along said longitudinal axis via one end of said trunnion…;” “…configured to be fixed around the trunnion by tightening in such a way as to have a central axis of the holding ring coincide with the longitudinal axis of the trunnion…;” “…to measure a position deviation between a position of an outer surface of said shaft and a reference position defined on a calibration model…;” , “…located in front of said end of the trunnion when the device is installed on the trunnion…;” “…to measure said position deviation along a radial direction relative to the central axis and in a transverse plan offset from the holding ring…;” “…for installing or removing the device from the trunnion laterally…;” “…moves along said radial direction, fitted to come into contact with the outer surface of said shaft…;” “…for position deviation via the radial position of said finger…;” “…to align said radial direction and said finger along a vertical axis…” is intended use, functional language.  The device for assembling a turbine engine of Murphy in view of Paradiso and Lancaster is fully capable of centering a shaft of a second module relative to a longitudinal axis of a trunnion for a first module, said shaft having to be inserted along said longitudinal axis via one end of said trunnion as required of claim 1. The holding ring of Murphy in view of Paradiso and Lancaster is fully capable of being configured to be fixed around the trunnion by tightening in such a way as to have a central axis of the holding ring coincide with the longitudinal axis of the trunnion as required of claim 1. The meter of Murphy in view of Paradiso and Lancaster is fully capable of measuring a position deviation between a position of an outer surface of said shaft and a reference position defined on a calibration model as required of claim 1. The meter of Murphy in view of Paradiso and Lancaster is fully capable of being located in front of said end of the trunnion when the device is installed on the trunnion as required of claim 1. The meter of Murphy in view of Paradiso and Lancaster is fully capable of measuring said position deviation along a radial direction relative to the central axis and in a transverse plan offset from the holding ring as required of claim 1. The holding ring of Murphy in view of Paradiso and Lancaster is fully capable of installing or removing the device from the trunnion laterally as required of claim 1. The finger of Murphy in view of Paradiso and Lancaster is fully capable of moving along said radial direction, fitted to come into contact with the outer surface of said shaft as required of claim 1.  The measuring unit of a proposed combination of Murphy in view of Paradiso and Lancaster is fully capable of measuring position deviation via the radial position of said finger as required of claim 1.  The spirit level of Murphy in view of Paradiso and Lancaster is fully capable of aligning said radial direction and said finger along a vertical axis as required of claim 1. 

Claim 3:
Murphy in view of Paradiso and Lancaster renders obvious the device according to claim 1, wherein said device comprises a swivel joint (Lancaster, 50) to switch the moving part from a first position in which the part moves along the radial direction, intended to take the measurement, and second position in which said part is distanced from the central axis so as to allow the shaft to pass (Lancaster, fig. 1, col. 4, lines 58-60).
Examiner note: The claim limitation “…to switch the moving part from a first position in which the part moves along the radial direction intended to take the measurement, and a second position in which said part is distanced from the central axis so as to allow the shaft to pass…;” is intended use, functional language.  The swivel joint of Murphy in view of Paradiso and Lancaster is fully capable of switching the moving part from a first position in which the part moves along the radial direction, intended to take the measurement, and second position in which said part is distanced from the central axis so as to allow the shaft to pass as required of claim 3. 

Claim 6:
Murphy in view of Paradiso and Lancaster renders obvious the device according to claim 1, wherein said device comprises a reproducible tightening means (Paradiso, 7) for moving said parts of the holding ring, to control the position of the holding ring relative to the trunnion (figs. 4A and 4B, para [0042]).
Examiner note: The claim limitation “…for moving said parts of the holding ring, to control the position of the holding ring relative to the trunnion…;” is intended use, functional language.  The reproducible tightening means of Murphy in view of Paradiso and Lancaster is fully capable of moving said parts of the holding ring, to control the position of the holding ring relative to the trunnion as required of claim 6. 

Claim 7:
Murphy in view of Paradiso and Lancaster renders obvious the device according to claim 1, further comprising a calibration model comprising a trunnion (Murphy, 104) and a shaft (Murphy, 106) (Murphy, figs. 6, 7 and 10, para [0052] and [0053]).

Claim 11:
Murphy in view of Paradiso and Lancaster renders obvious the device according to claim 1, wherein said meter (Lancaster, 60) is supported by said flat upper surface (Paradiso, 2) of the holding ring (Paradiso, 1a or 1b) (Lancaster, fig. 3, col. 6, lines 45-57 and Paradiso, figs.2 and 3, para [0039] and [0040]).

Claim 12:
Murphy in view of Paradiso and Lancaster renders obvious the device according to claim 1, wherein said meter (Lancaster, 60) is supported by said flat upper surface of the holding ring (Paradiso, 2) via a swivel joint (Paradiso, 1a or 1b) to switch the finger (Paradiso, 62) from a first position in which the finger (Paradiso, 62) moves along the radial direction, intended to take a measurement, and second position in which said finger (Paradiso, 62) is distanced from the central axis so as to allow the shaft to pass (Lancaster, fig. 3, col. 6, lines 45-57 and Paradiso, figs.2 and 3, para [0039] and [0040]).
Examiner note: The claim limitation “…to switch the finger from a first position in which the finger moves along the radial direction, intended to take a measurement, and second position in which said finger is distanced from the central axis so as to allow the shaft to pass…;” is intended use, functional language.  The swivel joint of the meter of Murphy in view of Paradiso and Lancaster is fully capable of switching the finger from a first position in which the finger moves along the radial direction, intended to take a measurement, and second position in which said finger is distanced from the central axis so as to allow the shaft to pass as required of claim 12.

Claim 13:
Murphy discloses a device for assembling a first module and a second module of a turbine engine (abstract, page [0058] and [0060]), comprising a holding ring (320) (fig. 2, para [0058]).  Murphy fails to disclose the holding ring comprising two parts that move in relation to one another.  Instead, Murphy is silent on the detailed construction of the holding ring and the drawings of Murphy suggest an integral ring. Paradiso discloses a clamp used for adherence and securement to a desired object (abstract); further comprising a holding ring (1a or 1b) comprising two parts (2 and 3) being connected to each other by a hinge (5) on one side and bolt on the other side (7) (figs. 1, 2 4A and 4B, para [0039]; [0040]; and [0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the holding ring of Murphy by providing at least two movable parts as taught by Paradiso in order to provide a clamshell construction which provides for an open configuration and closed configuration so the holding ring can easily be installed around or removed from an elongated cylindrical workpiece of differently sized and shaped objects (para [0012]). See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  See also, MPEP § 2144.04 V. C. Making Separable which describes the prima facie obviousness of making articles separable that are disclosed in the prior art as being integral.  The results would have been predictable because both prior art references are drawn to effecting positive control over a large, elongated 
Murphy in view of Paradiso fails to disclose a meter comprising a finger for measurement.  Lancaster discloses an adjustable indicator (abstract) further comprising a finger (62) and a measuring unit (60) (figs. 1 and 2, col. 2, lines 46-50 and col. 4, line 67 bridging col. 5, line 7) and a spirit level (190) fixed on a flat upper surface of an elongated member (fig. 5, col. 6, lines 30-34).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the device for assembling a turbine engine of Murphy in view of Paradiso by providing an adjustable indicator and fixed spirit level as taught by Lancaster in order to allow for the indication of a particular position where the workpiece is out of alignment and to provide a reading, indicated by indicia, of deviation from a normal position and provide for a check of alignment by a quick glance (abstract; col. 5, lines 1-7; and col. 6, lines 36-40). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because both prior art references are drawn to assembly and alignment of elongated workpieces. 
Examiner note: Each of the claim limitations “…intended to center a shaft of a second module relative to a longitudinal axis of a trunnion for a first module, said shaft having to be inserted along said longitudinal axis via one end of said trunnion…;” “…configured to be fixed around the trunnion by tightening in such a way as to have a central axis of the holding ring coincide with the longitudinal axis of the trunnion…;” “…to measure a position deviation between a position of an outer surface of said shaft and a reference position defined on a calibration model…;” “…located in front of said end of the trunnion when the device is installed on the trunnion…;” “…configured to measure said position deviation along a radial direction relative to the central axis and in a transverse plan offset from the holding ring…;” “…for installing or removing the device from the trunnion laterally…;” “…moves along said radial direction, fitted to come into contact with the outer surface of said shaft and a measuring unit for the position deviation via the radial position of said finger…;” and, “…to align said radial direction and said finger along a vertical axis…” is intended use, functional language. The device for assembling a turbine engine of Murphy in view of Paradiso and Lancaster is fully capable of centering a shaft of a second module relative to a longitudinal axis of a trunnion for a first module, said shaft having to be inserted along said longitudinal axis via one end of said trunnion as required of claim 13. The holding ring of Murphy in view of Paradiso and Lancaster is fully capable of being configured to be fixed around the trunnion by tightening in such a way as to have a central axis of the holding ring coincide with the longitudinal axis of the trunnion as required of claim 13. The meter of Murphy in view of Paradiso and Lancaster is fully capable of measuring a position deviation between a position of an outer surface of said shaft and a reference position defined on a calibration model as required of claim 13. The meter of Murphy in view of Paradiso and Lancaster is fully capable of being located in front of said end of the trunnion when the device is installed on the trunnion as required of claim 13. The meter of Murphy in view of Paradiso and Lancaster is fully capable of being configured to measure said position deviation along a radial direction relative to the central axis and in a transverse plan offset from the holding ring as required of claim 13. The two parts of the holding ring of Murphy in view of Paradiso and Lancaster is fully capable of installing or removing the device from the trunnion laterally as required of claim 13. The finger of the meter of Murphy in view of Paradiso and Lancaster is fully capable of moving along said radial direction, fitted to come into contact with the outer surface of said shaft and a measuring unit for the position deviation via the radial position of said finger as required of claim 13.  The spirit level of Murphy in view of Paradiso and Lancaster is fully capable of aligning said radial direction and said finger along a vertical axis as required of claim 13. 

Response to Arguments
Applicant recorded no new arguments in the Request for Continued Examination filed 30 November 2020.
Applicant’s arguments with respect to claims 1-4, 6 and 7 filed 16 November 2020 have been considered but are moot because the new grounds of rejection recited above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yelverton (US 6,519,865) discloses an apparatus and method for aligning a housing with a crankshaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.